Citation Nr: 1517880	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION


The Veteran had active service from November 1943 to October 1947, from August 1948 to January 1950, and from August 1950 to February 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The case has a complex procedural history with claims being addressed simultaneously at various levels from the RO to the United States Court of Appeals for Veterans Claims (Court).  As to the specific issue on appeal identified on the title page, this issue returns from a Joint Motion for Remand granted by the Court in December 2014.  Other issues were remanded by the Board in December 2014, but are not currently before the Board.  In any case, as described below, when a veteran dies during the pendency of an appeal, the appeal is dismissed.


FINDING OF FACT

In April 2015, the Board received notice that the Veteran died in March 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Regulations for substitution are to be codified at 38 C.F.R. § 3.1010.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from that the claim originated, which is listed on the first page of this decision.


      

ORDER

The issue of entitlement to an evaluation in excess of 50 percent for the service-connected PTSD is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


